Plaintiff in error, hereinafter called defendant, was convicted in the district court of Wagoner county of the crime of robbery with firearms, and his punishment fixed by the jury at imprisonment in the state penitentiary for 30 years.
The evidence of the state was that the defendant, Ralph Rhodes, and Eddie Cowden committed the crime of robbery with firearms by robbing the Security National Bank of Coweta, in Wagoner county; that Rhodes and Cowden entered the bank and committed the robbery; that the defendant was the driver of the car and did not enter the bank; that a short time after the robbery, Tulsa county officers met defendant, Rhodes, and Cowden in a car driving towards Tulsa; that the officers turned and followed the car driven by defendant for several miles; that when one of the officers signaled with his whistle for defendant to stop the car, the occupants of the car fired on the officers; that the officers returned the fire, wounding Rhodes. and that thereupon defendant, Rhodes, and Cowden abandoned the car and fled into the timber on the creek bottom; that at about dark defendant and Rhodes were arrested together, and when questioned if they were the robbers of the Coweta Bank they answered that they were the men they were looking for. Defendant, Rhodes, and Cowden were positively identified. *Page 81 
Defendant did not take the witness stand, and offered no evidence.
In their trial held just prior to the trial of the defendant, Rhodes and Cowden were found guilty and given 50 years in the penitentiary.
On June 25th, this case was orally argued, but no briefs have been filed. We have read the evidence and find it sufficient to support the verdict of the jury.
A careful examination of the record discloses no fundamental errors. The cause is therefore affirmed.
DAVENPORT, P. J., and EDWARDS, J., concur.